         Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 1 of 119 PageID #: 1




                              IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF MISSISSIPPI



NAUTILUS INSURANCE COMPANY, an                              CIVIL ACTION
Arizona corporation
                                                            JUDGE:
                     Plaintiff,
                                                            MAGISTRATE:    1:20cv29-SA-RP
          v.



GREAT AMERICAN INSURANCE
COMPANY, an Ohio corporation, DYNAMIC
FIRE PROTECTION, a Mississippi limited
liability company


                     Defendants.




      NAUTILUS INSURANCE COMPANY'S COMPLAINT FOR DECLARATORY
                                               JUDGMENT


         Nautilus Insurance Company ("Nautilus"), the plaintiff, files this Complaint for

Declaratory Judgment, and with respect, alleges as follows:

                                      NATURE OF THE ACTION


         1. This is an action under Rule 57, Fed. R. Civ. P., and 28 U.S.C. § 2201 for declaratory

judgment. Nautilus requests that this Court declare and determine that no coverage exists for the

allegations made against defendant, Dynamic Fire Protection, LLC ("Dynamic"), in the complaint

filed by defendant Great American Insurance Company ("Great American") a/s/o CDA Hospitality

LLC ("CDA") against Dynamic in the Circuit Court of Oktibbeha County, State of Mississippi,

                                                                                        l
on December 28, 2018, Civil Action no. 20 19-0003 -CYC (the "Underlying Action").

                                                  PARTIES


         2. Plaintiff, Nautilus, is an insurance company authorized to write insurance in Mississippi



  Exhibit A, Complaint (Underlying Action, December 28, 20 1 8).


{00672074. DOCX;l}                                      1
         Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 2 of 119 PageID #: 2




on a surplus lines basis; it is a corporation organized under the laws of Arizona and its principal


place of business is in Arizona.2 It is therefore a citizen of Arizona.

         3. Defendant, Great American, is an admitted carrier in Mississippi; it is a corporation

organized under the laws of Ohio and its principal place of business is in Ohio.3 It is therefore a

citizen of Ohio.


         4. Defendant, Dynamic, is a Mississippi Limited Liability Company, and its members are


Paul L. Lomen, a resident of Mississippi, Michael R. Henderson, a resident of Mississippi, and


Mark W. Lomen, a resident of Mississippi.4 It is therefore a citizen of Mississippi.

                                     JURISDICTION AND VENUE


          5. Jurisdiction is proper in this Court under 28 U.S.C. § 1332 because the matter in

controversy exceeds $75,000 and the plaintiff is a citizen of a different state than each defendant.


          6. Venue is proper in the United States District Court for the Northern District of


Mississippi. The Underlying Action was filed in Oktibbeha County and arose out of Dynamic

engaging in a business in Oktibbeha County, Great American insured property in Oktibbeha

County, and Nautilus issued insurance policies to Dynamic in Oktibbeha County.

          7. This Court has specific personal jurisdiction over the defendants because the declaratory

judgment action arises out of insurance policies issued in Mississippi to Mississippi legal entities

or residents.


                                         FACTUAL BACKGROUND


          8. The Underlying Action is for alleged property damage that purportedly occurred on




2 https://ecorp.azcc.gov/BusinessSearch/BusinessInfo7enti tvNumber=0 1795423. (last visited February 4, 2020)

3 https://www.mid. ms.gov/licensing-search/company-search-results.aspx?LicNbr=7700714;
https://businesssearch.ohiosos.gov/. (last visited February 4, 2020)

4 https://corp.sos.ms.gOv/corp/portal/c/page/corpBusinessldSearch/porta1. aspx?#. (last visited February 4. 2020)


 {00672074. DOCX;!}                                       2
         Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 3 of 119 PageID #: 3




January 7, 201 75 at a Microtel Inn & Suites (the "Hotel") owned by CDA located at 1121 Highway

1 82 East, Starkville, Mississippi.6

         9. Great American issued an insurance policy to CDA covering commercial property risks.


          10. Allegedly, CDA hired Dynamic to maintain and inspect the fire sprinkler system in


the Hotel, and on January 7, 2017, a water line froze and burst due to the water left in the pipes

from previous tests performed by Dynamic.7

          1 1 . Microtel made a claim against Great American under its commercial property policy,


and Great American eventually paid CDA $1,466,914.43 for


    •    Water Damage-$425,000.00,


    •    Business Income Loss-$496,0 15.18,


    •     Structural Damage-$222, 7 13, 62,


    •    Furniture Fixtures and Equipment-$215,601.49,


    •     Business Personal Property-$ 1 ,548 .24, and


    •     Building Damage-$ 10 1,03 5. 90.

          12. Great American claims that it is subrogated to CDA's right of recovery to the extent

                        8
of the payment made.


Complaint in Underlying Action


          13.    On December 28, 2018, Great American sued Dynamic in the Circuit Court of

Oktibbeha County, alleging that Dynamic was negligent in leaving water in the sprinkler system's




5 Complaint, fl 0.

6 Id.

1 Id., 111.

8 Id., |13.


{00672074. DOCX;l)                                  3
         Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 4 of 119 PageID #: 4




pipe from a previous inspection, that it paid CDA $1,466,914.43 for the alleged loss and it is


subrogated to CDA's rights against Dynamic.



Great American's Motion for Final Judgment After Default Against Dynamic


         14. On November 1 8, 2019, Great American moved for entry of a final default judgment


against Dynamic.9

          15. In its Motion, Great American asserted that it filed a Complaint against Dynamic on


January 2, 2019 and Dynamic was served via personal service on January 28, 2019. 10

          16.    The Motion asserts further that Dynamic failed to file or serve Answers or other


appropriate pleadings directed to Great American's complaint within twenty days from the date of


service.11

          1 7. As of the date of motion, Great American averred that Dynamic had not filed or served


an Answer or other pleading directed to Great American's Complaint.12

          18. Great American asserted that it was entitled to entry of final default judgment13 and

sought damages in the amount of $1,466,01 4.42. 14

Order for Default Final Judgment


          19.    On December 6, 2019, Judge Lee Coleman signed an "Order for Default Final


Judgment," entering a default final judgment of $1,466,914.43 in favor of Great American and




9 Exhibit B, Motion for Final Judgment After Default (November 18, 2019).

10 Id., f 1-3.

11 Id., 1 5.

12 Id. A7-
13 Id.

14 Id., $8.


{00672074. DOCX;!}                                     4
         Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 5 of 119 PageID #: 5




against Dynamic.15

         20. Under Rule 4 of Mississippi Rules of Appellate Procedure, Dynamic had 30 days from

December 6, 2019 or until January 6, 2020 to appeal the default judgment. The default judgment


thus became final and not appealable on January 7, 2020.


Notice of Claim or Suit to Nautilus


         21. Nautilus did not receive notice of Great American's suit against Dynamic and Great


American's claim that Dynamic was legally liable for the alleged January 7, 2017 incident until

2:17 PM on Friday, January 3, 2020. 16 And Nautilus did not receive notice from Dynamic but

rather from Great American's counsel through Nautilus's insurance broker.17

                                             The Nautilus Policies


The Primary Policy


          22. Nautilus issued Environmental Combined Policy No. ECP2004369-15 (the "Primary

Policy") to Dynamic with effective dates of December 30, 2016 to December 30, 201 7. 18 The

Policy is written in part on the ECPO 1000 10 06 Enviromnental Combined Policy Form, which

provides the following coverages, among others:


     •    Coverage A - Bodily Injury and Property Damage,


     •    Coverage E - Professional Liability




 15 Exhibit C, Order for Default Final Judgment (December 6, 2019).

 16 Exhibit D, Acord Form (January 2, 2020); Exhibit E, Email from Fisher Brown Bottrell Insurance, Inc. to
 Berkley Environmental, January 3, 2020.

 17 Acord Form.

 18 Exhibit F, Primary Policy, Policy No. ECP2004369-15.


 {00672074. DOCX;!}                                      5
        Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 6 of 119 PageID #: 6




        23. The Environmental Combined Policy Supplemental Declarations list a Commercial

General Liability (CGL) limit of $1,000,000 each occurrence, and a Professional Liability Limit


of $1,000,000 each claim.


        24. The Environmental Combined Policy Form provides, in part:


        SECTION I - COVERAGES



         COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY

         1.          Insuring Agreement

                     a.     We will pay those sums that the insured becomes legally obligated to pay
                            as damages because of bodily injury or property damage in excess of
                            the deductible or self-insured retention, if any, to which this insurance
                            applies. We will have the right and duty to defend the insured against any
                            suit seeking those damages. . .




         2.          Exclusions

                     This insurance does not apply to:

                     a.     Other Coverages

                            Anything covered under any other Coverage Part contained in this
                            policy.




                     c.     Contractual Liability

                            Bodily injury or property damage for which the insured is obligated to
                            pay damages by reason of the assumption of liability in a contract or
                            agreement. This exclusion does not apply to liability for damages:

                            (1)       That the insured would have in the absence of the contract or
                                      agreement. . .




                     j-      Damage To Your Product

                             Property damage to your product arising out of it or any part of it.

                     k.      Damage to Your Work


{00672074. DOCX;!}                                       6
        Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 7 of 119 PageID #: 7




                           Property damage to your work arising out of it or any part of it and
                           included in the products-completed operations hazard.

                           This exclusion does not apply if the damaged work or the work out of
                           which the damage arises was performed on your behalf by a subcontractor.

                     1.    Damage To Impaired Property Or Property Not Physically Injured

                           Property damage to impaired property or property that has not been
                           physically injured, arising out of:

                           (1)    A defect, deficiency, inadequacy or dangerous condition in your
                                   product or your work; or

                           (2)     A delay or failure by you or anyone acting on your behalf to
                                   perform a contract or agreement in accordance with its terms.

                           This exclusion does not apply to the loss of use of other property arising
                           out of sudden and accidental physical injury to your product or your
                           work after it has been put to its intended use.




                     25.   The Environmental Combined Policy Form provides further:

         COVERAGE E PROFESSIONAL LIABILITY

         1.          Insuring Agreement

                     a.    We will pay those sums that the insured becomes legally obligated to pay
                           as damages in excess of the deductible or self-insured retention, if any,
                           that result from professional services to which this insurance applies. The
                           damages must result from an actual or alleged act, error or omission in the
                           performance of professional services rendered by the insured. . . .



                      b.   This insurance shall only apply if:

                           (1)     The claim is first made against the insured and reported to the
                                   Insurer, in writing, during the policy period, or Extended Reporting
                                   Period, if applicable; and

                           (2)     The actual or alleged act, error or omission takes place in the
                                   coverage territory; and

                            (3)    The actual or alleged act, error or omission takes place on or after
                                   the Retroactive Date, if any, shown in the Declarations and before
                                   the end of the policy period.




{00672074. DOCX;l}                                     7
         Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 8 of 119 PageID #: 8




         2.           Exclusions

                      Refer also to Section II -Shared Exclusions for additional exclusions.

                      This insurance does not apply to:

                      a.     Other Coverages

                             Anything covered under any other Coverage Parts contained in this policy.




                      e.     Contractual Liability

                             Damages based upon or arising out of the liability of others assumed by an
                             insured under any contract or agreement. This exclusion does not apply to
                             liability for damages:

                             (1)     Assumed in a contract or agreement that is an insured contract,
                                     provided the actual or alleged act, error or omission occurs
                                     subsequent to the execution of the contract or agreement; or

                             (2)     That the insured would have in the absence of the contract or
                                     agreement.


                      f.     Products Liability

                              Damages arising out of your product. This includes, but is not limited to,
                              any property damage to your product.




                      k.      Damage To Property

                              Damages based upon or arising out of property damage to:




                              (5)    That particular part of real property on which you or any
                                     contractors or subcontractors working directly or indirectly on your
                                     behalf are performing operations, if the property damage arises
                                     out of those operations; or

                              (6)    That particular part of any property that must be restored, repaired
                                     or replaced because your work was incorrectly performed on it.




          SECTION II - SHARED EXCLUSIONS

          EXCLUSIONS APPLICABLE TO COVERAGES A, B, D, AND E.

          This insurance does not apply to:


{00672074. DOCX; 1}                                       8
        Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 9 of 119 PageID #: 9




                     4.    Fines And Penalties

                           Any claim seeking payment of:

                            a.     Fines, penalties, or multiplied damages;

                            b.     Punitive or exemplary damages, except where allowable by law; or

                            c.     The cost of injunctive relief based upon or arising out of non
                                   compliance with any statute, regulation, ordinance or
                                   administrative complaint.




         EXCLUSIONS APPLICABLE TO COVERAGES A AND B


         This insurance does not apply to:


                     6.     Professional Liability


                            Bodily injury, property damage or personal and advertising injury based
                            upon or arising out of the rendering of or failure to render professional
                            services.



         SECTION IV - LIMITS OF INSURANCE

         1.          The Limits of Insurance shown in the Declarations and the rules below fix the
                     most we will pay regardless of the number of:

                     a.     Insureds;

                     b.     Claims made or suits brought; or

                     c.     Persons or organizations making claims or bringing suits.




         26. The Environmental Combined Policy Form also provides:

         SECTION V - POLICY CONDITIONS




         3.           Duties In The Event Of Occurrence, Offense, Claim Or Suit

                      a.     You must see to it that we are notified as soon as practicable of an
                             occurrence or an offense which may result in a claim or suit. To the
                             extent possible, notice should include:

                             (1)        How, when and where the occurrence or offense took place;

{00672074. DOCX;l}                                      9
       Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 10 of 119 PageID #: 10




                            (2)    The names and addresses of any injured persons and witnesses;
                                   and

                            (3)    The nature and location of any injury or damage arising out of the
                                    occurrence or offense.

                     b.     If a claim is made or suit is brought against any insured, you must:

                            (1)     Immediately record the specifics of the claim or suit and the date
                                    received; and

                            (2)     Notify us as soon as practicable.

                            You must see to it that we receive written notice of the claim or suit as
                            soon as practicable.

                     c.     You and any other involved insured must:

                            (1)     Immediately send us copies of any demands, notices, summonses
                                    or legal papers received in connection with the claim or suit;

                            (2)     Authorize us to obtain records and other information;

                            (3)     Cooperate with us in the investigation or settlement of the claim or
                                    defense against the suit; and

                            (4)     Assist us, upon our request, in the enforcement of any right against
                                    any person or organization which may be liable to the insured
                                    because of injury or damage to which this insurance may also
                                    apply.

                     d.     No insured will, except at that insured's own cost, voluntarily make a
                            payment, assume any obligation, or incur any expense, other than for first
                            aid, without our consent.

                     e.     At the time you become aware of an act, error or omission to which this
                            policy applies, if during the policy period you give us written notice
                            containing the following:

                            (1)     Details of the actual or alleged act, error or omission and the
                                    professional services rendered by you or on your behalf;

                            (2)     The specific nature of the damages which have been sustained; and

                            (3)     Details of how you first became aware of such act, error or
                                    omission;

                     then any claim that may subsequently be made against you arising out of such act,
                     error or omission shall be deemed to have been made on the date we first received
                     written notice of the act, error or omission.



{00672074. DOCX;l}                                      10
      Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 11 of 119 PageID #: 11




                     This act, error or omission reporting provision shall terminate at the end of the
                     policy period and shall not exist during the Automatic Extended Reporting Period
                     or the Supplemental Extended Reporting Period.




        5.           Legal Action Against Us

                     No person or organization has a right under this policy:




                     b.     To sue us on this policy unless all of its terms have been fully complied
                            with.




         27. Likewise, the Environmental Combined Policy Form provides:

         SECTION VII - DEFINITIONS




         9.          Impaired Property means tangible property, other than your product or your
                     work, that cannot be used or is less useful because:

                     a.      It incorporates your product or your work that is known or thought to be
                             defective, deficient, inadequate or dangerous; or

                     b.      You have failed to fulfill the terms of a contract or agreement;

                     if such property can be restored to use by:

                     a.      The repair, replacement, adjustment or removal of your product or your
                             work; or

                     b.      Your fulfilling the terms of the contract or agreement.




         21.         Property Damage means:

                     a.      Physical injury to tangible property, including resulting loss of use of that
                             property. All such loss of use shall be deemed to occur at the time of the
                             physical injury that caused it;

                     b.      Loss of use of tangible property that is not physically injured. All such
                             loss of use shall be deemed to occur at the time of the occurrence that
                             caused it; or




{00672074. DOCX;l}                                      11
       Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 12 of 119 PageID #: 12




        25.          Your Product:

                     a.    Means:


                           (1)      Any goods or products, other than real property, manufactured,
                                    sold, handled, distributed or disposed of by:

                                    (a)     You;

                                    (b)     Others trading under your name; or

                                    (c)     A person or organization whose business or assets you have
                                            acquired; and

                           (2)      Containers (other than vehicles), materials, parts or equipment
                                     furnished in connection with such goods or products.

                     b.    Includes:


                           (1)       Warranties or representations made at any time with respect to the
                                     fitness, quality, durability, performance or use of your product;
                                     and

                           (2)       The providing of or failure to provide warnings or instructions.

                     c.    Does not include vending machines or other property rented to or located
                           for the use of others but not sold.

         26.         Your Work:

                     a.    Means:

                           (1)       Work or operations performed by you or on your behalf; and

                           (2)       Materials, parts or equipment furnished in connection with such
                                     work or operations.

                     b.    Includes:

                           (1)       Warranties or representations made at any time with respect to the
                                     fitness, quality, durability, performance or use of your work, and

                           (2)       The providing of or failure to provide warnings or instructions.



         28. The Policy has the following endorsements:

                                           Deductible Endorsement

         This endorsement forms a part of the policy to which it is attached. Please read it
          carefully.



(00672074. D0CX;1)                                     12
       Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 13 of 119 PageID #: 13




         DEDUCTIBLES:

         Coverage A Bodily Injury and Property Damage Liability: $5,000



         Coverage E Professional Liability: $5,000

         In consideration of the premium charged, and notwithstanding anything contained in this
         policy to the contrary, it is hereby agreed that such coverage as is afforded by this policy
         shall be subject to the following additional provisions:

         Our obligation under Coverage A Bodily Injury and Property Damage Liability, Coverage
         B Personal and Advertising Injury Liability, Coverage D Contractors Pollution Liability
         and Coverage E Professional Liability to pay damages, or our obligation to pay
         Supplementary Payments (defense costs and expenses) under Coverage D Contractors
         Pollution Liability or Coverage E Professional Liability, on your behalf applies only in
         excess of the deductible amounts stated above. . . .



                              Amendment to the Definition of Professional Services

         This endorsement modifies insurance provided under the following:

          SECTION VII - DEFINITIONS paragraph 20. Professional Services is deleted in its
          entirety and replaced as follows:

          Professional Services means those professional services by you or on your behalf
          including, but not limited to, engineer, consultant, supervisory or inspection activities,
          construction manager by agency, architect or surveyor.

The Excess Policy


          29. Nautilus issued Excess Policy No. FFX2004370-15 (the "Excess Policy") to Dynamic

with effective dates of December 30, 2016 to December 30, 201 7. 19

          30. The Excess Policy is written, in part, on the FFX 8000 10 06 Excess Liability

Insurance Policy Form. This Form provides, in part:


          I.          INSURING AGREEMENT

                      Subject to the applicable limits of insurance, we will pay those sums that the
                      Insured becomes legally obligated to pay as damages in excess of the self-insured



19 Exhibit G, Excess Policy, Policy No. FFX2004370-15.



{00672074. DOCX; 1}                                   13
      Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 14 of 119 PageID #: 14




                     retention and all Underlying Insurance, but only after all Underlying Insurance
                     has been exhausted by payment of the limits of such insurance. This insurance is
                     subject to the same terms, conditions, agreements, exclusions and definitions as
                     the Underlying Insurance except with respect to any provisions to the contrary
                     contained in this insurance. No other obligation or liability to pay sums or
                     perform acts or services is covered. In no event shall this policy grant broader
                     coverage than would be provided by any Underlying Insurance          . .

        II.          LIMITS OF INSURANCE




                     2.     Notwithstanding anything to the contrary, if any Underlying Insurance
                            excludes or otherwise does not cover damages (for reasons other than the
                            exhaustion of the Underlying Limits), then this policy will not provide
                            coverage for such damages. . . .




         III.        DEFINITIONS

                     1.     Damages means money damages.




                     4.     Underlying Insurance means the liability insurance provided under the
                            policy or policies shown in the Schedule of Underlying Insurance.

                     5.      Underlying Limits means the limits of liability as set forth in the
                             Schedule of Underlying Insurance, plus self-insured retentions or
                             deductibles applicable to the Underlying Insurance.




         V.          NOTIFICATION, SETTLEMENT AND DEFENSE

                     1.      As a condition precedent to the obligations of us under this policy, you
                             must see to it that we are notified as soon as practicable of any incident
                             that may result in a claim under this policy. You shall also provide other
                             claim information or reports as reasonably requested by us from time to
                             time.




         31. The Excess Policy Declarations identify a policy limit of $6,000,000 for each

occurrence and $6,000,000 in the aggregate.




{00672074. DOCX;!}                                     14
       Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 15 of 119 PageID #: 15




COUNT I:             DECLARATORY JUDGMENT THAT NO COVERAGE
                     EXISTS UNDER THE EXCESS POLICY BECAUSE
                     PROMPT NOTICE IS A CONDITON PRECEDENT FOR
                     RECOVERY


        32. Nautilus re-alleges and re-pleads the allegations in the above paragraphs as though set


forth herein.


         33. The alleged water damage to the Hotel occurred on January 7, 2017; Great American

filed suit against Dynamic on December 28, 2018, seeking $1,466,914.43 in damages; and

Dynamic was personally served with the Complaint in the Underlying Action on January 28, 201 9.

         34. The final default judgment was entered against Dynamic on December 6, 2019.


         35. Nautilus did not receive notice of the alleged water damage to the Hotel or of the

Underlying Suit until Friday, January 3, 2020.


         36. Nautilus received notice not from its insured Dynamic but from third-party claimant

Great American.20

         37. Prompt Notice is an express condition precedent for recovery under the Excess Policy.

It provides, in part, that "As a condition precedent to the obligations of us under this policy, you

must see to it that we are notified as soon as practicable of any incident that may result in a claim

under this policy."


         38. No coverage exists under the Excess Policy because Dynamic breached an express

condition precedent by failing to give Nautilus prompt notice of claim.


         39. Nautilus is thus entitled to a declaration that no coverage exists under the Excess Policy.




20 See Exhibit D, Acord Form.


{00672074. DOCX;!}                                  15
       Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 16 of 119 PageID #: 16




COUNT II:            DECLARATORY JUDGMENT THAT NO COVERAGE
                     EXISTS UNDER THE EXCESS POLICY BECAUSE
                     NAUTILUS WAS PREJUDICED BY LATE NOTICE OF
                     CLAIM


         40. Nautilus re-alleges and re-pleads the allegations in the above paragraphs as though set


forth herein, including, without limitation, paragraphs 33 through 37.

         41. In addition to breaching an express condition precedent for recovery under the Excess


Policy, Dynamic's late notice prejudiced Nautilus in numerous ways.               For example, as the


Mississippi Supreme Court acknowledged in Commercial Union Ins. Co. v. Dairyland Ins. Co,.21

"[fjailure to give notice of the legal proceedings and entry of the default judgment in [the

insurer's] . . . absence was clearly prejudicial."


         42.    No coverage exists under the Excess Policy because Nautilus was prejudice by


Dynamic's late notice of the Underlying Suit and the alleged water damage on January 7, 2017.

         43 . Nautilus is thus entitled to a declaration that no coverage exists under the Excess Policy.


COUNT III:           DECLARATORY JUDGMENT THAT NO COVERAGE
                     EXISTS UNDER THE PRIMARY POLICY BECAUSE
                     PROMPT NOTICE IS A CONDITON PRECEDENT FOR
                     RECOVERY


         44. Nautilus re-alleges and re-pleads the allegations in the above paragraphs as though set

forth herein, including, without limitation, paragraphs 33 through 36.


         45.    Prompt Notice is a condition precedent for recovery under the Primary Policy. It

provides, in part, that "You must see to it that we are notified as soon as practicable of an

occurrence or an offense which may result in a claim or suit" and that "No person or organization

has a right under this policy . . . [t]o sue us on this policy unless all of its terms have been fully




21 584 So. 2d 405, 408 (Miss. 1991).


{00672074. DOCX;!}                                   16
        Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 17 of 119 PageID #: 17




complied with."


          46. No coverage exists under the Primary Policy because Dynamic breached a condition

precedent by failing to give Nautilus prompt notice of claim.


          47. Nautilus is thus entitled to a declaration that no coverage exists under the Primary

Policy.



COUNT IV:             DECLARATORY JUDGMENT THAT NO COVERAGE
                      EXISTS UNDER THE PRIMARY POLICY BECAUSE
                      NAUTILUS WAS PREJUDICED BY LATE NOTICE OF
                      CLAIM


          48. Nautilus re-alleges and re-pleads the allegations in the above paragraphs as though set


forth herein, including, without limitation, paragraphs 33 through 36.


          49. In addition to breaching a condition precedent for recovery under the Primary Policy,

Dynamic's late notice prejudiced Nautilus in numerous ways. For example, Nautilus was deprived

of its right under the Primary Policy to defend Great American's claims against Dynamic or to

negotiate a settlement. Likewise, even if the default is set aside, Dynamic reportedly is out of

business and thus witnesses and documents may no longer be available to support Dynamic's

defenses.


          50.    No coverage exists under the Primary Policy because Nautilus was prejudiced by

Dynamic's late notice of the Underlying Suit and the January 7, 2017 incident.

          51. Nautilus is thus entitled to a declaration that no coverage exists under the Primary

Policy.


COUNT V:              DECLARATORY JUDGMENT THAT NO COVERAGE
                      EXISTS UNDER THE PRIMARY OR EXCESS POLICY BECAUSE NO
                      CLAIM WAS MADE DURING THE 2016-2017 POLICY YEAR OR
                      EXTENDED REPORTING PERIOD


           52. Admiral re-alleges and re-pleads the allegations in the above paragraphs as though set


 {00672074. DOCX;!}                                17
        Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 18 of 119 PageID #: 18




forth herein.


         53. Section I of the Primary Policy provides coverage of, among other risks, Coverage A


Bodily Injury and Property Damage Liability and Coverage E Professional Liability.

          54. Coverage E is written on a "claims made" basis. Nautilus is liable under Coverage E


only if "The claim is first made against the insured and reported to the Insurer, in writing, during


the policy period, or Extended Reporting Period, if applicable." "Extended Reporting Period" is


defined in pertinent part in the Primary Policy as a period that "starts with the end of the policy


period and lasts for forty-five (45) days with respect to claims first made against you and reported

to us in writing." The Declarations in the Primary Policy identify the policy period as "December

30, 2016 to December 30, 2017."


          55. Nautilus did not receive notice of the alleged water damage to the Hotel or of the

Underlying Suit until Friday, January 3, 2020.


          56. The exclusions applicable to Coverages A and B in the Primary Policy provide, in part,

that "[tjhis insurance does not apply to . . . property damage . . . based upon or arising out of the

rendering of or failure to render professional service." "Professional Services" is defined as "those

professional services by you or on your behalf including, but not limited to, engineer, consultant,

supervisory or inspection activities, construction manager by agency, architect or surveyor." In


the Complaint, Great American avers that the water damage was caused by Dynamic leaving water

in a sprinkler pipe after one of its inspections.22

          57. It thus follows that Coverage E, not Coverage A, covers Great American's suit, and

Coverage E does not respond for the suit because a claim was not made during the policy period

or extended reporting period.




22 Exhibit A, Complaint, |1 1.

 {00672074. DOCX;l}                                   18
      Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 19 of 119 PageID #: 19




        58. Likewise, the Excess Policy provides that "if any Underlying Insurance excludes or


otherwise does not cover damages (for reasons other than the exhaustion of the Underlying Limits),


then this policy will not provide coverage for such damages."


        59. No coverage exists under the Primary Policy or Excess Policy because Nautilus did


not receive notice of any claim relating to the January 7, 2017 incident during the December 30,

2016 to December 30, 2017 policy period or the extended reporting period.


        60.     Because coverage does not exist under the Primary or Excess Policy, Nautilus is

entitled to a declaration that no coverage exists under either Policy.


COUNT VI:           DECLARATORY JUDGMENT THAT NO COVERAGE
                    EXISTS UNDER THE PRIMARY OR EXCESS POLICY
                    FOR THE REPAIR OR REPLACMENT OF THE
                    SPRINKLER LINES


        61. Nautilus re-alleges and re-pleads the allegations in the above paragraphs as though set


forth herein.


        62. The Primary Policy contains exclusions known as business risk/work product


exclusions, including the Injury to Work Exclusion, the Damage to Product Exclusion, the Damage

to Property Exclusion and the Damage To Impaired Property Or Property Not Physically Injured

Exclusion.


         63. Likewise, the Excess Policy provides that "if any Underlying Insurance excludes or

otherwise does not cover damages (for reasons other than the exhaustion of the Underlying Limits),

then this policy will not provide coverage for such damages."


         64. The business risk/work product exclusions apply to, among other things, the repair and

replacement of Dynamic's faulty work or products.


         65. No coverage exists under the Primary or Excess Policies to the extent that the business

risk/work product exclusions apply.


{00672074.DOCX;!}                                 19
       Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 20 of 119 PageID #: 20




         66.   Because no coverage exists under the Primary and Excess Polices, Nautilus is


entitled to a declaration that it has no liability to the extent that those exclusions apply.

                                         PRAYER FOR RELIEF


         Nautilus therefore requests



         a)          A declaration that no coverage exists under the Excess Policy because prompt


notice of claim is an express condition precedent for recovery, and Dynamic failed to give


Nautilus prompt notice of the Underlying Action or the alleged January 7, 2017 water damage;


         b)          A declaration that no coverage exists under the Primary Policy because prompt


notice of claim is a condition precedent for recovery, and Dynamic failed to give Nautilus

prompt notice of the Underlying Action or the alleged January 7, 2017 water damage;


         c)          A declaration that no coverage exists under the Excess and/or Primary Policy

because the late notice of claim prejudiced Nautilus under both Policies;


         d)          A declaration that no coverage exists under the Primary or Excess Policy because

Nautilus did not receive notice of any claim related to the January 7, 2017 incident during the

December 30, 2016 to December 30, 2017 policy period or the extended reporting period; and


          e)         Alternatively, a declaration that no coverage exists under the Primary or Excess

Policy for the repair or replacement of Dynamic's work or products.


          Nautilus also prays for its costs in this action and for any other relief to which it is

entitled to as a as a matter of law or equity, or which the Court determines to be just and proper.




 {00672074.DOCX;!}                                    20
       Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 21 of 119 PageID #: 21




                                               Respectfully submitted,




                                                 /s/ John M. Futrell
                                               JOHN M. FUTRELL (Ms. Bar No. 4326)
                                               DEGAN, BLANCHARD & NASH
                                               400 Poydras Street, Suite 2600
                                               New Orleans, LA 70130
                                               Phone: (504) 529-3333
                                               Facsimile: (504) 529-3337
                                               E-mail: JFutrell@degan.com


                                               Attorneys for Nautilus Insurance
                                               Company




Please Serve:


Great American Insurance Company
C T Corporation System of Mississippi
645 Lakeland East Drive
Suite 101
Flowood, MS 39232


Dynamic Fire Protection, LLC
Amber Lomen
9771 Ms Highway 25
Starkville, MS 39759




{00672074. DOCX;!}                        21
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 22 of 119 PageID #: 22




                                                                                             Q


                    IN THE CIRCUIT COURT OF OKTIBBEHA COUNTY

                                    STATE OF MISSISSIPPI

     GREAT AMERICAN INSURANCE                  )
     COMPANY a/s/o CD A                        )
     HOSPITALITY LLC,                          )
                                               )
             Plaintiff,
                                               )
                                               )   Civil Action No         f]„ 0 0 0 3 ~ C 1/ C-
     v
                                               )
     DYNAMIC FIRE PROTECTION,                  )
     LLC                                       )
                                               )
             Defendants                        )



                                          COMPLAINT

         COMES NOW. Great American Insurance Company, as subrogee of CD A Hospitality

LLC, by and through its undersigned counsel, hereby brings this action against Defendant

Dynamic Fire Protest ion I..1.C and states the following



                                         I HE PAR I II S

         1, Plaintiff Great American Insurance Company, as subrogee of CD A Hospitality LLC, is


a corporation organized and existing undei the laws of the Stale of Ohio with its principal place


of business located at 301 E. Fourth Street, Cincinnati, Ohio 45202.


         2. Great American is an insurance company engaged in the business of insuring, among


other things, real and personal property, including property located in the State of Mississippi


         3. At all times relevant to this Complaint, Plaintiff insured the property owned by CDA

Hospitality LLC (the "Insured"), located at 1121 Highway 182 East, Starkville, Mississippi

39759




                                                                                            EXHIBIT

                                                                                     XJ
                                                                                     a
                                                                                              A
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 23 of 119 PageID #: 23




       4. Defendant Dynamic Fire Protection, LLC ("Defendant") is a limited liability company


organized and existing tinder the laws of the State of Mississippi with its principal place of


business located at 1807 Highway 25 South, Stark ville. Mississippi, 39759.


       5 Defendant Dynamic Fire Protection, 1 .1 .C's registered agent for service of process in


Mississippi is Amber Lomen located at 1807 Highway 25 South, Stark ville, Mississippi, 39759.


       6. At all times relevant to this Complaint, Defendant Dynamic Fire Protection, LLC was


the company Irired to perform work at the property owned by Plaintiff


                                UJKtSPH TIP IS' AND VENUE

        7. The Court has jurisdiction over this action because the amount in controversy exceeds


Si 5,000 00, exclusive interests and costs.



        S Defendant is subject to this Court's jurisdiction for the claims asserted herein because

the cause ofaction aiose out of the Defendant updating. conducting, engaging in or carrying on

a business venture in Oktibbeha County


        9. Venue is proper in Oktibbeha. County because Defendant Dynamic Fire Protection,


LLC maintains its registered office and agent in Oktibbeha County.


                                 GENERAL ALLEGATIONS

        10. This is an action for property damage that occurred on or around January 7, 2017.

The subject property is a building owned by the. Insured which is occupied as a Microtol Inn &

Suites ("The Hotel") and located at 1121 Highway 182 Last, Starkville, Mississippi 39759


        1 1 . On or around January 7, 20 1 7 the sprinkler water lines that the Defendant was hired

to maintain froze and burst due to the water that was negligently left in the pipes front previous

tests performed by the Defendant.
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 24 of 119 PageID #: 24




       20 Defendant breached its duty by committing one or more ol'the fallowing negligent,

grossly negligent, or reckless acts of commission and/oi omission.


             a.   failing to properly supervise. Iiain and oversee the conduct, activities and

                  operations of its employees, agents, servants., workmen, contractors and

                  subcontractors in connection with the maintenance of the sprinkler water lines on

                  the Hotel property:


             b.   Failing to use the equipment utilized for maintaining sprinkler watei lines in a

                  manner that was proper and adequate for its intended use.


             c.   Failing to comply with all of the applicable codes and regulations;


             d    Failing to comply with industry standards.


             «?   Otherwise failing lo exercise due rare as mav he disclosed in the course of

                  discovers



        2!    flic kiss and damage described herein weie pioximalely caused Its the negligence.


carelessness, recklessness, gross negligence or negligent acts or omissions of the. Defendant by

and through its agent, employees or workmen, acting within the scope of the course of their

employment



        WI1EREFORG. Plaintiff demands judgment against the Defendant for damages in

excess ofS15.000.00. plus interest and costs, and other such relief as the Court deems just and in

 proper furtherance ofjustice


                                            JURY DEMAND

        Plaintiff respectfully requests a trial by jury as to all issues uii.sed herein.
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 25 of 119 PageID #: 25




    Respectfully submitted this Tffi day.TiV                  . 20 1.1! '


                                               X
                                         DaSSl M. Waide, fiqtprtf
                                         Mississ'rppi Bar Ne:r"l03543
                                         JOHNSON, RATLIFF & WAIDE, PLLC
                                          1300 Hardy Street
                                          Hattiesburg, Mississippi 39401
                                          Telephone: (601) 582-4553
                                          dwaidc@jhriaw.net

                                          A Homey for Plaintiff




                                          Samuel S. Woodhouse, Esquire
                                          Georgia Bar No.: 755070
                                          Tin: WOODHOUSE LAW FIRM, LLC
                                          260 Pcachtree Street, N,W.
                                          Suite 1402
                                          Atlanta, Georgia 30303
                                           Telephone; (404)214-7200
   sgp* Cty,                              Facsimile: (404) 214-7202
                    4t>,                  swoodhouse@woodhouselawiim> com

f& FILED                                  To Be Admitted Pro Mac Vice

      JAM 0 2 2019


 VIS                 4
   Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 26 of 119 PageID #: 26


                                                                                              Q


                     IN, THE CIRCUIT COURT OF OKTIBBEHA COUNTY

                                         STATE OF MISSISSIPPI

    GREAT AMERICAN INSURANCE                     )
    COMPANY a/s/o CDA                            )
    HOSPITALITY LLC,                             )
                                                 )
              Plaintiff,                         )
                                                 )     Civil Action No.: 2019-0003-CVC
    v.
                                                 )
    DYNAMIC FIRE PROTECTION,                     )
    LLC                                          )
                                                 )
              Defendant                          )


   PLAINTIFF'S MOTION FOR FINAL JUDGMENT AFTER DEFAULT AGAINST
                                    DYNAMIC FIRE PROTECTION, LLC

         Plaintiff Great American Insurance Company ("Plaintiff"), as subrogee of CDA

Hospitality, LLC, by and through its undersigned counsel, hereby moves for entry of a default

final judgment against Defendants Dynamic Fire Protection, LLC ("Defendant") and states the

following:




         Complaint is attached hereto as Exhibit 1.


   2.    On January 2, 20 1 9 the Clerk of Court issued a Summons, A copy of the Summons is

         attached hereto as Exhibit 2.


   3.    On January 28, 201 9, Defendant was served via personal service. A copy of the Affidavit

         of Service is attached hereto as Exhibit 3.


   4.              »>      7 j -1




         service on the Defendant. A copy of the Affidavit of Daniel M. Waide is attached hereto

         as Exhibit 4.




                                                                                                  EXHIBJT
                                                                                         "8
                                                                                         a
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 27 of 119 PageID #: 27




5. Defendant tailed to file or serve Answers or other appropriate pleadings directed to

     Plaintiff's Complaint within twenty (20) days from the date of service. Accordingly,

     Plaintiff snored for entry of default against Defendants; A copy of the Clerk's Entry of


     Default is attached hereto as Exhibits.

6.   Pursuant u i Mississippi Rules of Civil Procedure 55a, a court may enter a defaultjudgment

     "[ w]hen a party against whom affirmative relief is sought has failed < o plead or otto i wise

     defend."

7.   As of the date of this Motion for Default Final Judgment, Defendants have not filed or

     served an Answer or other appropriate pleading directed to Plaintiff's Complaint

     Accordingly Plaintiff is entitled to entry of a final default judgment against Defendants.


8. Plaintiff is seeking damages in the amount nf J 1,466,9 14.43 in its default final judgment

9.   The damages sought herein are liquidated in that the amount to be awarded can be

     ascertained by the cause of action plead.

1 0, In support of the damages being sought, plaintiff submits the attached Affidavit of Russell

     Staab, attached hereto as Exhibit 6.


        WHEREFORE, Plaintiff Great American Insurance Company, as subrogee of CDA

Hospitality, moves the Court for entry of a default judgment again t Defendant Dynamic Fire

Protection, LLC including an award ol reasonable attorney's fees and costs incurred in

bringing this Motion.




                                      {Date and signature to follow
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 28 of 119 PageID #: 28




  Respectfully submitted this _   day o




                                     Daniel • i Waide, Esqute
                                     Mississippi     bkhi Wi 543
                                     JOHNSON, RATLIFF & WMBE, PLLC
                                     1300 Hardy Sheet
                                     Hattiesburg, Mississippi 39401
                                     telephone: (601) 582-4553
                                     dwaidk.@jhriaw.het

                                     Attorrn 'for Plaintiff



                                                        #tHA C<%v
                                                        o4- FILED -*J-
                                                              NOV 18 2018

                                                               *y ^   ji /

                                                          a
                                                              $£Uit c\&
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 29 of 119 PageID #: 29
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 30 of 119 PageID #: 30
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 31 of 119 PageID #: 31
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 32 of 119 PageID #: 32
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 33 of 119 PageID #: 33
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 34 of 119 PageID #: 34
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 35 of 119 PageID #: 35
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 36 of 119 PageID #: 36
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 37 of 119 PageID #: 37
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 38 of 119 PageID #: 38
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 39 of 119 PageID #: 39
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 40 of 119 PageID #: 40
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 41 of 119 PageID #: 41
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 42 of 119 PageID #: 42
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 43 of 119 PageID #: 43
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 44 of 119 PageID #: 44
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 45 of 119 PageID #: 45
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 46 of 119 PageID #: 46
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 47 of 119 PageID #: 47
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 48 of 119 PageID #: 48
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 49 of 119 PageID #: 49
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 50 of 119 PageID #: 50
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 51 of 119 PageID #: 51
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 52 of 119 PageID #: 52
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 53 of 119 PageID #: 53
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 54 of 119 PageID #: 54
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 55 of 119 PageID #: 55
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 56 of 119 PageID #: 56
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 57 of 119 PageID #: 57
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 58 of 119 PageID #: 58
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 59 of 119 PageID #: 59
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 60 of 119 PageID #: 60
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 61 of 119 PageID #: 61
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 62 of 119 PageID #: 62
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 63 of 119 PageID #: 63
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 64 of 119 PageID #: 64
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 65 of 119 PageID #: 65
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 66 of 119 PageID #: 66
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 67 of 119 PageID #: 67
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 68 of 119 PageID #: 68
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 69 of 119 PageID #: 69
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 70 of 119 PageID #: 70
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 71 of 119 PageID #: 71
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 72 of 119 PageID #: 72
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 73 of 119 PageID #: 73
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 74 of 119 PageID #: 74
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 75 of 119 PageID #: 75
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 76 of 119 PageID #: 76
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 77 of 119 PageID #: 77
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 78 of 119 PageID #: 78
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 79 of 119 PageID #: 79
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 80 of 119 PageID #: 80
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 81 of 119 PageID #: 81
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 82 of 119 PageID #: 82
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 83 of 119 PageID #: 83
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 84 of 119 PageID #: 84
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 85 of 119 PageID #: 85
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 86 of 119 PageID #: 86
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 87 of 119 PageID #: 87
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 88 of 119 PageID #: 88
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 89 of 119 PageID #: 89
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 90 of 119 PageID #: 90
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 91 of 119 PageID #: 91
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 92 of 119 PageID #: 92
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 93 of 119 PageID #: 93
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 94 of 119 PageID #: 94
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 95 of 119 PageID #: 95
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 96 of 119 PageID #: 96
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 97 of 119 PageID #: 97
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 98 of 119 PageID #: 98
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 99 of 119 PageID #: 99
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 100 of 119 PageID #: 100
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 101 of 119 PageID #: 101
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 102 of 119 PageID #: 102
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 103 of 119 PageID #: 103
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 104 of 119 PageID #: 104
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 105 of 119 PageID #: 105
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 106 of 119 PageID #: 106
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 107 of 119 PageID #: 107
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 108 of 119 PageID #: 108
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 109 of 119 PageID #: 109
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 110 of 119 PageID #: 110
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 111 of 119 PageID #: 111
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 112 of 119 PageID #: 112
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 113 of 119 PageID #: 113
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 114 of 119 PageID #: 114
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 115 of 119 PageID #: 115
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 116 of 119 PageID #: 116
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 117 of 119 PageID #: 117
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 118 of 119 PageID #: 118
Case: 1:20-cv-00029-SA-RP Doc #: 1 Filed: 02/17/20 119 of 119 PageID #: 119
